t c memo united_states tax_court rick and patricia mahlum petitioner v commissioner of internal revenue respondent docket no 26443-09l filed date mark a pridgeon for petitioners christina l cook for respondent memorandum opinion holmes judge rick and patricia mahlum owed more than dollar_figure in unpaid income_tax for the commissioner wrote them and threatened to collect by levying upon their property the mahlums asked for a collection_due_process cdp hearing and then at the hearing asked--as an alternative to the government’s seizing their property--to have their debt placed in currently not collectible status the settlement officer who ran the hearing rejected their request after speaking with the mahlums’ attorney she explained that the irs would not consider any alternative to collection unless the mahlums turned in a financial statement verified that they had paid estimated_tax on their income and submitted a copy of their tax_return the settlement officer never received these documents and after waiting a while sent a notice_of_determination in date denying the mahlums’ request to be placed in noncollectible status the mahlums residents of minnesota filed their petition the case was heading to trial in st paul when the parties agreed on the contents of the administrative record the commissioner has now moved for summary_judgment there are only two issues the first is whether we can look to evidence outside the administrative record this case is appealable to the eighth circuit which has ruled that we may not in 439_f3d_455 8th cir revg 123_tc_85 and 497_f3d_828 8th cir that circuit ruled that the scope of review in a cdp case is limited to the administrative record the mahlums promised to supply the missing information and urge us under 99_tc_490 and internal_revenue_code sec_6330 to look beyond the record and take their promise into consideration we will not we have to follow eighth circuit precedent see 54_tc_742 affd 445_f2d_985 10th cir the second issue is whether looking at the administrative record we should find that the settlement officer abused her discretion when she rejected the mahlums’ suggested alternative to collection but the mahlums had neither submitted financial data nor become current with their tax-return filings for later years we have held that the commissioner does not abuse his discretion by rejecting a collection alternative on either ground see eg 129_tc_107 no abuse_of_discretion when the taxpayer has not complied with current tax obligations swanton v commissioner tcmemo_2010_140 no abuse_of_discretion when the taxpayer has not submitted financial information failing in both ways mitigates neither we will grant the commissioner’s motion for summary_judgment and an order and decision will be entered for respondent
